Mr. Justice Shope delivered the opinion of the Court: The World’s Pastime Exposition Company, an Illinois corporation, of which appellants were respectively president and treasurer, became indebted to appellee, and in settlement of the account, which was receipted, the following note was executed and delivered: “ Chicago, July 6, 1886. “ $1546.35. On August 1st, without grace, after date we promise to pay to the order of Shober & Carqueville Lithographing Company, one thousand five hundred forty-six and thirty-five one-hundredths dollars, at our office 307 Opera House Bl’k. “ Malcom McNeil, President World’s Pastime Exposition Company. “ Albert F. Dexter, Treas.” Suit was brought against McNeil and Dexter, upon said note, resulting in verdict and judgment against them personally. On appeal, the Appellate Court affirmed the judgment, and the defendants below prosecute this further appeal. The issue in the trial court was, whether McNeil and Dexter were individually liable, or whether the promissory note was in fact the note of the corporation, the Pastime Company. No question of law is presented for our determination. The trial court, following Scanlan v. Keith, 102 Ill. 634, and Lasalle Nat. Bank v. Tolu, 14 Ill. App. 141, and cases holding the same doctrine, permitted appellants to show that the note was given for a debt of the corporation, and to give in evidence all of the attending facts and circumstances having any tendency to establish that it was the intention of the parties, and of the makers of the note, that it should be the note of the corporation, and that it was not intended to create personal liability. And the court, while holding correctly that, prima facie, it was the note of McNeil and Dexter, submitted the question of fact to the jury, whether they intended to give their individual note, or to execute a note for and on behalf of the corporation only. It is wholly unnecessary to determine the admissibility of this evidence, or the correctness of the rulings in the submission of the ease, for the reason that the holding was as favorable to appellants as they asked, or could ask under the most liberal of the adjudged cases, and if error was committed it was at their instance, and in their favor. Counsel do not question the correctness of any ruling of the trial court, other than that of overruling the motion for new trial. It is insisted that, upon the facts shown, that motion should have been sustained. This presents a question of fact, properly presentable to the Appellate Court, but which we, by the statute, are prohibited from determining. We find no error of law in this record, and the judgment of Appellate Court will be affirmed. Judgment affirmed.